6:20-cv-00124-RAW-SPS Document 93-1 Filed in ED/OK on 03/22/21 Page 1 of 6




                        Special Report
                            Exhibit 1:


            Incident report for 7/25/2019
     6:20-cv-00124-RAW-SPS Document 93-1 Filed in ED/OK on 03/22/21 Page 2 of 6
                                                                                                   Attachment A
                                                                                                   OP-050108
                                                                                                       Page 1 of2

                                            Comprehensive Report

If ordered, the Comprehensive Report shall be submitted within five working days of the incident to
the appropriate regional director or designee.
Facility: I Davis Correctional                        I   Reported by:            T Kevin Brown
Tvoe of Incident:               Use of Force
Date/Time Incident
                                07/25/2019 16:46
Occurred:
Location of Incident (Unit,
Quad, Cell, dining hall,        Facility Property \ Main Building \ Intake
etc.)
A. Full description of incident (who, what, where, when, why and how. Include all inmate and staff actions during the
incident):
On Thursday, July 25, 2019, at approximately 1646 hours, Senior Correctional Officer Bryan Yandell and Correctional
Officer Bradley Carlton were escorting inmate Brown, Brandon #592090 (Date of Birth:                    Race: Black,
Affiliation: Gangster Disciples) from Intake to Main Medical for a medical evaluation after returning from Holdenville
General Hospital due to suspicion of drug use.

Inmate Brown became verbally aggressive, refusing to go to Medical, and demanding to be taken to Segregation.
Escorting staff explained to inmate Brown that the doctor had ordered him to be taken to Main Medical for an evaluation
upon returning from the hospital. At that point inmate Brown pulled away from Correctional Officer Carlton and began to
swing his elbows in an aggressive manner. Senior Correctional Officer Yandell and Correctional Officer Carlton used their
physical strength and body weight to place inmate Brown on the ground in a prone position in order to gain compliance.
Senior Correctional-Officer Austin· Peltier and Correctional Officer Seth- Scribner who were present in Intake- observea the -
incident and assisted in controlling inmate -Brown.

Once inmate Brown was on the ground, Correctional Officer Scribner began operating camera #C244 and radioed for a
Response Team and for the escort gurney to be brought to Intake.

Correctional Officer Thomas Giles, Correctional Officer Patrick Roberts, Correctional Officer Sara Vance, and
Correctional Officer Robert Choate responded in less than two (2) minutes. Upon arrival, Correctional Officer Giles
relieved Correctional Officer Carlton, who went to Main Medical to retrieve a spit mask. Correctional Officer Carlton
returned with the spit mask and placed it over inmate Brown's head. Correctional Officer Roberts relieved Senior
Correctional Officer Yandell and Correctional Officer Vance relieved Senior Correctional Officer Peltier in assisting to
maintain compliance of inmate Brown.

Senior Correctional Officer Peltier relieved Correctional Officer Scribner as camera operator and Correctional Officer
Choate relieved Correctional Officer Vance in assisting to maintain compliance of inmate Brown.

When the escort gurney arrived in Intake, Correctional Officer Choate, Correctional Officer Roberts, and Correctional
Officer Giles assisted inmate Brown to his feet and secured him on the gurney. Correctional Officers Choate, Correctional
Officer Roberts, and Correctional Officer Giles then escorted inmate Brown to Main Medical for a post use of force
evaluation which he refused.

Correctional Officer Choate, Correctional Officer Roberts, and Correctional Officer Giles then escorted inmate Brown to
Intake Cell #02 where he was unclothed, given a safety smock, and placed on constant observation due to suspicion of
illicit drug use.

SUSPECTS:
Inmate Brown, Brandon #592090 (Date of Birth:                 Race: Black, Affiliation: Gangster Disciples)
        6:20-cv-00124-RAW-SPS Document 93-1 Filed in ED/OK on 03/22/21 Page 3 of 6
                                                                                                               Attachment A
                                                                                                               OP-050108
                                                                                                                   Page2 of2


ESCORTS:
Correctional Officer Choate, Correctional Officer Roberts, and Correctional Officer Giles assisted inmate Brown to his feet
and secured him on the gurney. Correctional Officer Choate, Correctional Officer Roberts, and Correctional Officer Giles
then escorted inmate Brown to Medical for an evaluation where he refused the evaluation. Correctional Officer Choate,
Correctional Officer Roberts, and Correctional Officer Giles then escorted inmate Brown to Intake Cell #2 where he was
stripped of all clothing, given a safety smock, and placed on one on one constant watch due to suspicion of drug use.

MEDICAL REPORTS/INJURIES TO STAFF:
All staff received an evaluation conducted by Licensed Practical Nurse Teri Moser with no injuries noted.

MEDICAL REPORTS/INJURIES TO INMATES:
Inmate Brown received a visual evaluation conducted by Licensed Practical Nurse Teri Moser with no injuries noted.

CRIME SCENE/EVIDENCE:
All incident reports, photos, and video submitted with this packet.

USE OF FORCE:
Senior Correctional Officer Yandell and Correctional Officer Carlton used their physical strength and body weight to place
inmate Brown on the ground in a prone position in order to gain compliance. Senior Correctional Officer Austin Peltier and
Correctional Officer Seth Scribner who were present in Intake observed the incident and assisted in controlling inmate
Brown.

CONCLUSION:
Inmate Brown received an offense report, (X-23) Resisting Apprehension.

NOTIFICATIONS:
Chief of Security Kevin Brown was notified at approximately 1646 hours by Shift Supervisor James Riddle.
Chief of Security Kevin Brown notified OKDOC Contract Monitor Kerry Minyard at 1648 hours.

B.       Staff involved and role they played durinQ/after the incident:
 Bryan Yandell (932764) SR CORRECTIONAL OFFICER Participant- Use of Force Physical
Bradley Carlton (39272484) CORRECTIONAL OFFICER Participant - Use of Force Physical
Austin Peltier (38834043) SR CORRECTIONAL OFFICER Participant- Responder/Camera Operator
Seth Scribner (37164231) CORRECTIONAL OFFICER Participant- Responder/ Camera Operator
Sara Vance (39895235) CORRECTIONAL OFFICER Participant- Responder
Thomas Giles Jr (39891656) CORRECTIONAL OFFICER Participant- Responder/Escorting Officer
Patrick Roberts (37298859) CORRECTIONAL OFFICER Participant- Responder/Escorting Officer
Robert Choate (1717417) CORRECTIONAL OFFICER Participant- Responder
C.     Inmates involved:
                Full Name         DOC #     Race    Age         Sentence Length/Days              Updated     Mental Health        Updated
                                                             Remaining/Crime/STG Affiliation      offender   Level/Medication       Mental
                                                                                                   profile     Compliance           Health
                                                                                                 screening    (past 90 days)      Assessment
                                                                                                    form         (Y or N)         Attached\'(
                                                                                                  attached                           or N)
                                                                                                  (Y or N)

BROWN, BRANDON LEE               592090       B    34      OK 21-801.T- Robbery Or                  y                     N/A          y
                                                           Att. W/Dang Weapon (85
                                                           Pet)
D. Injuries sustained (Protected health Information):
     Staff or                Full Name                  Type of Injury         Cause of Injury           Treatment              Treatment
     Inmate                                                                                          Received-Inmate          Received-staff
     (S or I)                                                                                       (provide update on        (was treatment
                                                                                                     current condition,     provided outside of
                                                                                                       treatment and            the facility)
                                                                                                          location)
 N/A
       6:20-cv-00124-RAW-SPS Document 93-1 Filed in ED/OK on 03/22/21 Page 4 of 6
                                                                                                Attachment A
                                                                                                OP-050108
       "                                                                                            Page 3 of2

E. What future impacts will/could this incident have on staff and/or inmates and other facilities?
 None
 F. What corrective measures were implemented and what follow-up action should be addressed to resolve
and/or prevent future incidents?
None
G. What disciplinary actions/commendations for staff were recommended?
None
H. If there is no video related to this incident, explain why:
N/A
I. If there is video of this incident, how many discs are included or uploaded with this report?
2
Will transfers or Separatees be recommended for any of the inmates involved?
 No transfer will be recommended at this time.
What events precipitated this event:
Inmate Brown became verbally aggressive, refusing to go to Medical, and demanding to be taken to Segregation.
Escorting staff explained to inmate Brown that the doctor had ordered him to be taken to Main Medical for an evaluation
upon returning from the hospital. At that point inmate Brown pulled away from Correctional Officer Carlton and began to
swing his elbows in an aggressive manner. Senior Correctional Officer Yandell and Correctional Officer Carlton used their
physical strength and body weight to place inmate Brown on the ground in a prone position in order to gain compliance.
Senior Correctional Officer Austin Peltier and Correctional Officer Seth Scribner who were present in Intake observed the
incident and assisted in controlling Inmate Brown.
Were any weapons or contraband recovered during this incident?
None
  6:20-cv-00124-RAW-SPS Document 93-1 Filed in ED/OK on 03/22/21 Page 5 of 6


                                                                                                                                   13-34A2



                                  Facility Emergency Anatomical Form




                                                                                                L       L               R
~ate/Resident OE~Cl=
    ityName:                                                            Date: :1-2~CS t       - 9       Time:     1~'.00
Name: (Last, First~~            ~D ,:):? )t""C\ ~~~                     Agency# I Employee#:          ~2o90
Age:    ~               Race:    ~                 Sex: ~male CJ female Time Notified:              ~~          Time Seen: \ 0,.Q1\
Place of Occurrence:                                                        ~-2~-lq
                                                                Dateffime of Occurrence:                            @ ~9DiB.
Reason for Report: Cl~e job injury ,.Bt use of fOrce Cl pre-seg admission Cl other:
Mode of Arrival?  'fl t    ·      ambulatory C1 on-site "-escorted by S • 1\ '- ' h', h ~                    xLQ
Injuries Found? CJ Yes ~No ·If yes. use the appropriate code number on the figures above                        R Notified:
Abrasions/Scratch     1 Fresh Tattoo           7 Reddened Area 13 Other, list below                             Time.
Activ~leeding         2 Cut/Lacltration/S lash 8 Skin~ lap          14                   17
Bruise/])iscoloration 3 Chemicaf~pray Area 9 Swolle~ea                                '  18                     LIP No~
Bum       \.
Deformlty \
Dried Blood
                      4 Pain
                      s Protrusion
                      6 Puncture
                                          ''   10 Open Fra~re
                                               11
                                               12
                                                                    IS
                                                                    16
                                                                                          '
                                                                                         19                     Time:
                                                                                                                Form Complet~ylritle:
                                                                                                             ~ l\ £ ) £ a
                                                                                                                Print/Slgn   Ifn                I

Chemical Spray Exposure? DYes~ No Decontaminated? CJ Yes~ No Self-decontamination instructions gtven·! u Yes)CJ. No
Refused Decontamination? [J Yes )ltJ No          Placed on every 15 minute respiratory checks? CJ Yes l(l No
Brief Statement in subject's words of the circumstances of the occurrence: ~'             'f'
                                                                                       U o 0. \ Q ~ A ' ~ t !...{\)
~\..b~QhkodJ~>-~~Sl.~~ ).h.~i}. ~
Comments: my hlci\1 ~ •..Ad- 2 ,
Disposition: ~-~ 0 a     1.   k.~ t   t    t           Time:   )Q) l
                                           _t
                                                                                                                                     10/10/12

                                      Proprietary Information- Not For Distribution - Copyrighted • Property of CCA
6:20-cv-00124-RAW-SPS Document 93-1 Filed in ED/OK on 03/22/21 Page 6 of 6



              d019l0tJ/. C3Jf.!l
